FILED
                             NOT FOR PUBLICATION                              JUL 30 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAMALJIT SINGH,                                   No. 12-71211

               Petitioner,                        Agency No. A098-846-598

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Kamaljit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey,

538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for asylum, withholding of removal, or relief under the Convention Against

Torture. See Ladha v. INS, 215 F.3d 889, 897 (9th Cir. 2000) (a well-founded fear

may be established through credible, direct, and specific evidence supporting a

reasonable fear of persecution); cf. Lim v. INS, 224 F.3d 929, 935 (9th Cir. 2000)

(threats established a well-founded fear where they were increasingly menacing).

To the extent Singh contends the new evidence shows the police will be interested

in him because of his past arrest, the argument fails. See Toufighi, 538 F.3d at 996-

97 (new evidence was immaterial in light of prior adverse credibility finding).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71211